Citation Nr: 0704256	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty January 1964 to December 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the Reno, 
Nevada, regional office (RO) of the Department of Veterans 
Affairs (VA).  In June 2005, the Board remanded the appeal to 
provide the veteran with a hearing he had requested.  In July 
2006, the veteran testified at a video hearing before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative assert that the claimant 
has PTSD as a result of his service in the waters in and off 
the Republic of Vietnam.  Specifically, the veteran reported 
in writings to VA as well as at his personal hearing that his 
PTSD was caused, in substance, by the following incidents: in 
the fall of 1966, his ship being in a typhoon on its way to 
Japan with many casualties; in the fall of 1966 during the 
typhoon, having to fight a fire in a store room that housed 
gasoline, ammunition, paint, cleaning chemicals, CO2 bottles, 
and other highly flammable and explosive materials; while the 
ship was stationed in Dan Nang harbor off loading supplies, 
having the ship come under attack by improvised mines; and, 
in late 1966, transporting men and supplies into the Republic 
of Vietnam via the Da Nang river and during that time coming 
under small arms attack.

The service personnel records confirm that during the time 
the veteran has claimed to have served in the waters in and 
off the Republic of Vietnam, he served on the U.S.S. Lenawee 
from November 1965 to October 1967.  

The veteran filed with VA the Dictionary of American Fighting 
Ships, Vol. IV (1969), pp. 85, which reported that, while the 
U.S.S. Lenawee was operating off of the west cost of the 
United States from October 1965 to September 1966, she 
deployed to the South China Sea in late September 1966.  
While carrying marines to Okinawa, the ship weathered typhoon 
Idea and subsequently stopped in Japan.  The ship thereafter 
transported Republic of Korea troops from Pusan to Da Nang, 
Republic of Vietnam.  In December 1966, the ship transported 
United States servicemen from Okinawa to the Republic of 
Vietnam.  In late December 1966 or early January 1967, the 
ship returned to the west coast for decommissioning.  The 
article also reported that the ship had been used in the past 
to carry United States Maries, carry supplies including 
ammunition, and ferry men and supplies into Da Nang in the 
Republic of Vietnam.

The record also includes a December 1966 letter from the 
veteran to his family in which he reports being in Da Nang 
harbor in December 1966 and his ship was transporting Marines 
at that time.

Treatment records from the Los Vegas VA Medical Center as 
well as the June 2002 VA examination report provide the 
veteran with a diagnosis of PTSD.

VA Adjudication Procedure Manual (M21-1), Part VI, Ch. 
11.37(f)(3) provides, in relevant part, that in adjudicating 
claims of entitlement to service connection for PTSD, "[i]f 
a VA examination . . . establishes a valid diagnosis of PTSD, 
and development is complete in every respect but for 
confirmation of the in-service stressor, request additional 
evidence from  . . . the Environmental Support Group (ESG) 
[now known as  the United Stated Army and Joint Services 
Records Research Center (JSRRC)].  

Likewise, M21-1, Part VI, Ch. 11.37(f)(4) provides, in 
relevant part, that in adjudication claims of entitlement to 
service connection for PTSD, VA must "always send an inquiry 
[to ESG] in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the ESG . . ."

The Board acknowledges that the veteran's stressor 
information is sparse.  Nonetheless, with the evidence that 
is available, the Board reads M21-1, Part VI, Ch. 11.37(f)(3) 
and (4) as requiring VA, before adjudicating the claim, to 
first send his stressor information to JSRRC and ask if they 
can verify any of the stressors.  Since this has not been 
done, a remand is required.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

Similarly, given the above claims, on remand, the RO should 
also attempt to obtain and associated with the claims file 
the ship logs for the U.S.S. Lenawee for the fall of 1966 
(i.e., September 1966 to December 1966) to see if the ship 
sustained casualties while weathering typhoon Idea, to see if 
the ship had a fire in any of its store rooms, to see if the 
ship ever came under attack while in Da Nang harbor, to see 
if the veteran was a member of the crew serving on ships 
which transported men and supplies into Vietnam, and to see 
whether any of these supply ships ever came under attack.  
Id.  

Likewise, given the fact that the service personnel records 
found in the claims file are incomplete, on remand, the RO 
should also attempt to obtain and associate with the record 
the veteran's entire service personnel file.  Id.

Furthermore, the record shows that the RO attempted on a 
number of occasions without success to obtain the veteran's 
service medical records.  The RO notified the veteran that 
alternate sources would be looked at to reconstruct these 
records.  However, there is no evidence in the record that 
the RO ever, in fact, contacted these alternative sources to 
reconstruct his service medical records.  Therefore, on 
remand, the RO must contact these previously identified 
alternative sources and attempt to reconstruct the veteran's 
service medical records.  Id.

Even in the absence of verification of any additional in-
service stressors, since there is competent evidence of a 
diagnosis of PTSD and one of the veteran's alleged in-service 
stressors has been verified, on remand, the RO should obtain 
an addendum to the June 2002 VA examination report that 
addresses whether the veteran's PTSD was caused by the 
verified fact that his ship, in the fall of 1966, weathered 
typhoon Idea.  38 U.S.C.A. § 5103A(d) (West 2002).  

When readjudicating the claim, the RO should be mindful of 
the fact that the United States Court of Appeals for Veterans 
Claims (Court) in Suozzi v. Brown, 10 Vet. App. 307 (1997), 
held that corroboration of every detail is not required to 
satisfy the 38 C.F.R. § 3.304(f) (2006), requirement that 
there be credible supporting evidence that the claimed 
stressors actually occurred.  

Therefore, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the United 
States Navy and the National Personnel 
Records Center (NPRC) and request 
complete copies of the veteran's service 
personnel records and service medical 
records.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, the RO should take all 
needed steps to reconstruct these 
records.

2.  The RO/AMC should contact the United 
States Navy and/or the National Archives 
and request copies of the ship logs for 
the U.S.S. Lenawee for September 1966 to 
December 1966 to determine if (a) the 
ship sustained casualties while 
weathering typhoon Idea; (b) the ship had 
a fire in any of its store rooms; (c) the 
ship ever came under attack while in Da 
Nang harbor; (d) the veteran was a member 
of the crew serving on ships which 
transported men and supplies into 
Vietnam; (e) and whether any of these 
supply ships ever came under attack.

As to all of the above development, 
efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC must send the above stressor 
information along with any additional 
supporting information obtained from 
NPRC, the United States Navy, and the 
National Archives to JSRRC for the 
purpose of verifying the veteran's 
alleged in-service stressors.

4.  If JSRRC notifies the RO/AMC that it 
cannot verify the veteran's stressors 
without additional information, the 
RO/AMC should notify the appellant and 
inform him precisely what the JSRRC 
requires.  The RO/AMC should then offer 
him one final opportunity to present a 
comprehensive statement containing as 
much detail as possible regarding any 
claimed stressor which he alleges he was 
exposed to during service. 

5.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements to have 
the June 2002 VA examiner answer the 
question below, or if that examiner is 
not available, have another psychiatrist 
provide the answer, or if deemed 
necessary, arrange with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination so 
that an answer to the below question may 
be obtained.  The claims folder is to be 
provided to the psychiatrist for review 
in conjunction with preparing the 
addendum or conducting the examination.  
Thereafter, based on a review of the 
claims folder and, if deemed necessary, 
the results of the examination, the 
physician is to provide an answer to the 
following questions: 

a.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's PTSD 
is causally related to being aboard 
a ship in the fall of 1966, which 
weathered a typhoon, or any other 
claimed in-service stressor that is 
verified as the result of the 
development requested in this 
remand..  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

6.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC), the RO/AMC must readjudicate the 
veteran's claim.  If the claim remains 
denied, the RO/AMC should issue an 
appropriate SSOC and provide an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

